DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/22/2020.  Claims 1-20 are pending in the case.  Claims 1 and 14 are independent claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 14-15, and 17-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Carbune et al. (US 2018/0173403 A1, hereinafter Carbune).

As to independent claim 1, Carbune discloses a method implemented by one or more processors, the method comprising:
determining, by an automated assistant (“smart assist system,” paragraph 0020 line 1), that performance of an initial activity of an instance of a procedure has occurred, wherein the initial activity is performed at a computing device that provides access to the automated assistant (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510),” paragraph 0058 lines 1-3);
causing, based on the performance of the initial activity, the automated assistant to generate first action data, wherein the first action data characterizes one or more initial actions to be initialized by the automated assistant when performing the initial activity during a subsequent instance of the procedure (“save the current sequence of actions, along with the signals for the current sequence, as a previous sequence of actions (525),” paragraph 0059 lines 12-14);
determining, subsequent to the performance of the initial activity, that performance of a final activity in the instance of the procedure has occurred, wherein the final activity is performed at the computing device or another computing device that provides access to the automated assistant (“the system may determine a sequence has ended,” paragraph 0024 lines 13-14);
causing, based on the performance of the final activity, the automated assistant to generate second action data, wherein the second action data characterizes one or more final actions to be initialized by the automated assistant when performing the final activity during the subsequent instance of the procedure (“save the current sequence of actions, along with the signals for the current sequence, as a previous sequence of actions (525),” paragraph 0059 lines 12-14); and
subsequent to generating the first action data and the second action data: causing the automated assistant to initialize performance of the subsequent instance of the procedure using the first action data and the second action data (“proceed with reproducing the workflow represented by the previous sequence of actions (560),” paragraph 0062 lines 13-14).

As to dependent claim 2, Carbune further discloses a method wherein the subsequent instance of the procedure is performed without a user directly instructing the automated assistant to perform the subsequent instance of the procedure (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510). The action assistant may perform the comparison at some periodic interval of time or each time an action is added to the current sequence of actions. By performing the similarity comparison before the current sequence of actions is complete, the system can offer to reproduce the action for the user,” paragraph 0058 lines 1-8).

As to dependent claim 3, Carbune further discloses a method comprising determining, subsequent to determining that the performance of the initial activity of the instance of the procedure has occurred, that a user has performed a particular activity that is extraneous relative to the procedure, wherein, subsequent to generating the first action data and the second action data, and based on determining that the particular activity is extraneous, the automated assistant performs the subsequent instance of the procedure without performing the particular activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).

As to dependent claim 4, Carbune further discloses a method wherein determining that the user has performed the particular activity that is extraneous includes: processing application data using a classification model,
wherein the classification model is trained based on previous interactions between the user and an application that is accessible via the computing device (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16), and
wherein the application data characterizes one or more inputs provided to the application when the user is performing the particular activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).

As to dependent claim 5, Carbune further discloses a method wherein determining that the user has performed the particular activity that is extraneous includes: processing activity data using a classification model,
wherein the classification model is trained based on previous interactions between the user and an application that is accessible via the computing device (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16), and
wherein the activity data characterizes one or more features of the computing device when the user is performing the particular activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).

As to dependent claim 6, Carbune further discloses a method:
wherein one or more prior instances of the procedure have been performed previously via interactions between one or more users and one or more computing devices (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16), and
wherein determining that the user has performed the particular activity that is extraneous includes: determining that one or more prior instances of the procedure lack any activity that satisfies a threshold similarity to the particular activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).

As to dependent claim 7, Carbune further discloses a method wherein determining that the performance of the initial activity of the instance of the procedure has occurred includes:
processing application data using a classification model (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16),
wherein the classification model is trained based on previous interactions between a user and an application that is accessible via the computing device, and wherein the application data characterizes one or more inputs provided to the application when the user is performing the initial activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).

As to independent claim 14, Carbune discloses a method implemented by one or more processors, the method comprising:
determining, by an automated assistant (“smart assist system,” paragraph 0020 line 1), that a user is engaged in an activity that is associated with a procedure (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510),” paragraph 0058 lines 1-3), wherein the activity includes interacting with a computing device without directly interacting with the automated assistant (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510). The action assistant may perform the comparison at some periodic interval of time or each time an action is added to the current sequence of actions. By performing the similarity comparison before the current sequence of actions is complete, the system can offer to reproduce the action for the user,” paragraph 0058 lines 1-8);
causing, based on the user engaging in the activity associated with the procedure, the automated assistant to initialize performance of an initial action of an instance of the procedure, wherein completion of the initial action causes initial data to be accessible to the automated assistant (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510). The action assistant may perform the comparison at some periodic interval of time or each time an action is added to the current sequence of actions. By performing the similarity comparison before the current sequence of actions is complete, the system can offer to reproduce the action for the user,” paragraph 0058 lines 1-8);
identifying, based on the initial data, a candidate activity to be initialized by the automated assistant, wherein the candidate activity is identified based on a prior instance of the procedure that involved performance of the candidate activity (“The action assistant may determine whether the sequence of actions is similar to a previous sequence of actions (510). The action assistant may perform the comparison at some periodic interval of time or each time an action is added to the current sequence of actions. By performing the similarity comparison before the current sequence of actions is complete, the system can offer to reproduce the action for the user,” paragraph 0058 lines 1-8);
determining, by the automated assistant, whether to initialize performance of the candidate activity, wherein the automated assistant determines whether to initialize performance of the candidate activity based on the initial data and activity data that is associated with the activity of the user (“the system can offer to reproduce the action for the user,” paragraph 0058 lines 7-8); and
when the automated assistant determines to initialize performance of the candidate activity: causing the automated assistant to initialize performance of the candidate activity (“proceed with reproducing the workflow represented by the previous sequence of actions (560),” paragraph 0062 lines 13-14).

As to dependent claim 15, Carbune further discloses a method when the automated assistant determines to bypass initializing performance of the candidate activity (“The confidence score may be classified as low, medium, or high. … If medium, the system may flag the sequence as a potential suggested completion. For example, the system may ‘observe and learn’ to see whether the user performs that action again—which may increase the confidence the next time it is encountered,” paragraph 0019 lines 13-19 – the system’s initial candidate may not rise to high confidence):
causing the automated assistant to initialize performance of a separate candidate activity (“If the confidence score is high, the system may suggest the sequence to the user,” paragraph 0019 lines 19-21 – further observations may lead to a different candidate with a higher confidence).

As to dependent claim 17, Carbune further discloses a method wherein the candidate activity includes: causing the automated assistant to initialize performance of an additional action without providing a prompt for the user to confirm that the automated assistant is permitted to initialize performance of the additional action (“proceed with reproducing the workflow represented by the previous sequence of actions (560),” paragraph 0062 lines 13-14 – the assistant reproduces all of the steps of the workflow, not just the first and second action data).

As to dependent claim 18, Carbune further discloses a method wherein causing the automated assistant to initialize performance of the candidate activity includes: causing the automated assistant to communicate the initial data to a separate user (“An action predictor may generate this prediction, and the action predictor may be another machine-learned model (fully or partially learned) that provides a confidence score based on several factors, such as behavior of the user across multiple sequences in the same context, context of the action, similar sequences by other users (if available), how often the user interface changes, etc.,” paragraph 0019 lines 6-13, emphasis added).

As to dependent claim 19, Carbune further discloses a method wherein determining whether to initialize performance of the candidate activity includes: processing the activity data using a trained machine learning model that is trained using training data that is generated based on the prior instance of the procedure that involved performance of the candidate activity (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence,” paragraph 0018 lines 1-4).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 8-10, 12-13, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Carbune in view of Azmoon (US 2020/0372224 A1).

As to dependent claim 8, the rejection of claim 7 is incorporated.
Carbune does not appear to expressly teach a method wherein the application data characterizes natural language content embodied in the one or more inputs to the application.
Azmoon teaches a method wherein the application data characterizes natural language content embodied in the one or more inputs to the application (“based on the input from the agent modifying the selected suggested message, the computing device may (i) determine a new message template that includes the modification to the selected suggested message and/or (ii) update a predetermined message template corresponding to the selected suggested message to include the modification to the selected suggested message,” paragraph 0178 lines 14-21).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the natural language content of Azmoon.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

As to dependent claim 9, the rejection of claim 7 is incorporated.
Carbune does not appear to expressly teach a method:
wherein the application data characterizes natural language content rendered in a graphical user interface of the application, and
wherein the first action data characterizes one or more inputs to be provided to the graphical user interface of the application during the subsequent instance of the procedure.
Azmoon teaches a method:
wherein the application data characterizes natural language content rendered in a graphical user interface of the application (“window 700 includes a dialog region 702, an incident record region 704 to the right of the dialog region 702, and a suggestion region 706 below both the dialog region 702 and the incident record region 704,” paragraph 0144 lines 4-8), and
wherein the first action data characterizes one or more inputs to be provided to the graphical user interface of the application during the subsequent instance of the procedure (“based on the input from the agent modifying the selected suggested message, the computing device may (i) determine a new message template that includes the modification to the selected suggested message and/or (ii) update a predetermined message template corresponding to the selected suggested message to include the modification to the selected suggested message,” paragraph 0178 lines 14-21).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the natural language content of Azmoon.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

As to dependent claim 10, the rejection of claim 9 is incorporated.  Carbune/Azmoon further teaches a method wherein the one or more inputs provided to the graphical user interface of the application include a gesture input to a touch display interface of the computing device (“a user action may be any action the user takes to interact with a touch-screen of the mobile device 180,” Carbune paragraph 0022 lines 10-12).

As to dependent claim 12, the rejection of claim 1 is incorporated.
Carbune does not appear to expressly teach a method wherein determining that the performance of the final activity of the instance of the procedure has occurred includes:
processing application data using a classification model, wherein the classification model is trained based on a previous interaction between the user and a separate user via an application, and
wherein the application data characterizes the user providing, via the application, data to the separate user.
Azmoon teaches a method wherein determining that the performance of the final activity of the instance of the procedure has occurred includes:
processing application data using a classification model, wherein the classification model is trained based on a previous interaction between the user and a separate user via an application (“based on the input from the agent modifying the selected suggested message, the computing device may (i) determine a new message template that includes the modification to the selected suggested message and/or (ii) update a predetermined message template corresponding to the selected suggested message to include the modification to the selected suggested message,” paragraph 0178 lines 14-21), and
wherein the application data characterizes the user providing, via the application, data to the separate user (“cause the user assistance system to add the selected suggested message to the conversation,” paragraph 0149 lines 4-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the interaction between users of Azmoon.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

As to dependent claim 13, the rejection of claim 12 is incorporated.  Carbune/Azmoon further teaches a method wherein the data is different than other data that was previously provided by the user to the separate user during the previous interaction (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” Carbune paragraph 0018 lines 1-16).

As to dependent claim 16, the rejection of claim 14 is incorporated.
Carbune does not appear to expressly teach a method wherein the candidate activity includes causing an interface of the computing device to provide a prompt for the user to:
confirm that the automated assistant is permitted to initialize performance of an additional action, in furtherance of completing the procedure, or
provide an input corresponding to a parameter of the additional action, in furtherance of completing the procedure.
Azmoon teaches a method wherein the candidate activity includes causing an interface of the computing device to provide a prompt for the user to:
confirm that the automated assistant is permitted to initialize performance of an additional action, in furtherance of completing the procedure (“The agent may then select GUI element 726 to cause the user assistance system to add the selected suggested message to the conversation,” paragraph 0149 lines 3-5), or
provide an input corresponding to a parameter of the additional action, in furtherance of completing the procedure (“before providing the selected suggested message for display on the graphical user interface as part of the conversation in the first location of the dialog region, the computing device may receive, by way of the graphical user interface, input from the agent making a modification to the selected suggested message,” paragraph 0178 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the parameter of Azmoon.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

As to dependent claim 20, the rejection of claim 14 is incorporated.
Carbune does not appear to expressly teach a method comprising:
wherein the initial activity includes accessing, by the user, a message from a separate user, and
wherein the initial action, or a final action, of the instance of the procedure includes providing a responsive message to the separate user.
Azmoon teaches a method comprising:
wherein the initial activity includes accessing, by the user, a message from a separate user (“the agent has received a message 710 from the user that reads ‘I submitted my ticket four hours ago and nothing has been fixed. Fix my issue NOW! ! !,’” paragraph 0145 lines 3-5), and
wherein the initial action, or a final action, of the instance of the procedure includes providing a responsive message to the separate user (“location 708 of the dialog region 702 includes a message 730 from the agent to the user indicating that Server Z has been fixed and requesting that the user restart the user's computer,” paragraph 0159 lines 3-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the interaction between users of Azmoon.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Carbune in view of Rhee et al. (US 2018/0150280 A1, hereinafter Rhee).

As to dependent claim 11, the rejection of claim 1 is incorporated.  Carbune further teaches a method wherein determining that the performance of the initial activity of the instance of the procedure has occurred includes: processing application data using a classification model, wherein the classification model is trained based on a previous interaction between a user and one or more applications (“Example system may store the workflow descriptions, e.g., the sequences of actions, and may use a similarity engine, which can be a partially machine-learned, to determine when the user is repeating a previous sequence. The similarity metric takes as inputs signals recorded for the sequences, which can include any characteristic of the sequence, including time of day, day of week, application used, number and type of inputs, approximate area of screen pressed, order of inputs, etc. The similarity engine may be configured to assess similarity even in the presence of slightly changed components, including a different order of actions within the sequence. Thus, a slightly changed layout, different banners on a web page, or different ads or offers in a mobile app do not affect the capability to compare sequences. The similarity engine can be based on edit distance, for example,” paragraph 0018 lines 1-16).
Carbune does not appear to expressly teach a method wherein the one or more initial actions include retrieving dynamic data from a first application of the one or more applications, and inputting the dynamic data to an interface of a second application of the one or more applications.
Rhee teaches a method wherein the one or more initial actions include retrieving dynamic data from a first application of the one or more applications, and inputting the dynamic data to an interface of a second application of the one or more applications (“select a second application program from the second plurality of application programs, based on the received selection, and to cause the selected second application program to perform a second operation that utilizes at least one second parameter, using at least part of the result of the first operation,” paragraph 0013 lines 31-36).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inputs of Carbune to comprise the interaction between applications of Rhee.  One would have been motivated to make such a combination to extend the automated assistant to more sophisticated workflows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2012/0016678 A1 disclosing an automated assistant
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wa-y.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145